Filed 8/20/21 In re Carlos L. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


 In re CARLOS L. et al., Persons                                 B309529
 Coming Under the Juvenile Court
 Law.                                                            (Los Angeles County
 ______________________________                                  Super. Ct. No.
 LOS ANGELES COUNTY                                              19CCJP02618C,D,F,G)
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 JUAN L.,

           Defendant and Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County, Craig S. Barnes, Judge. Affirmed.
     Ernesto Paz Rey, under appointment by the Court of
Appeal, for Defendant and Appellant.
       Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Sally Son, Deputy County
Counsel, for Plaintiff and Respondent.
                      _______________________
       Juan L. (the father) challenges jurisdictional and
dispositional orders involving four children. The father had
multiple instances of inappropriate physical discipline against
the children. The father blamed the children and asserted he
would do the same thing again. We affirm. Statutory citations
are to the Welfare and Institutions Code.
                                   I
       The father has four children involved in this case: Ashley
L. (born April 2003), Jennifer L. (born July 2005), Carlos L. (born
July 2009), and David L. (born March 2013).
       In April 2016, a family law order gave the father legal and
primary physical custody of Ashley and gave the children’s
mother legal and primary physical custody of Jennifer, Carlos,
and David. When the Department became involved in the
present case, Carlos and David lived with the mother. As of
March 2019, Ashley and Jennifer lived with their paternal
grandparents and aunt.
       On March 21, 2019, the Department received a referral
alleging the mother punched nine-year-old Carlos’s face. The
mother denied punching Carlos but admitted spanking him and
slapping his face.
       On April 25, 2019, the Department filed a section 300
petition on behalf of the four children and a fifth child who has a
different father. The petition alleged the children were in danger
due to the mother’s physical abuse and the father’s failure to
protect the children from abuse.




                                 2
       At a detention hearing on April 26, 2019, the juvenile court
found a prima facie case section 300 described the children,
released the children to the parents, and ordered the parents not
to use corporal punishment.
       The father said he did not physically discipline the
children. Ashley and the paternal grandmother corroborated the
father’s account but Jennifer said the father hit her. The most
recent incident had been about a month earlier.
       The Department recommended the court sustain the
petition and terminate jurisdiction over Ashley and Jennifer with
a custody order granting primary physical custody to the father
and joint legal custody.
       On June 6, 2019, the court sustained amended counts
under section 300, subdivisions (b)(1) and (j) based on the
mother’s physical discipline and the father’s failure to protect the
children. The mother pleaded no contest and the court accepted
the plea.
       The court declared the children to be dependents of the
court. It ordered Ashley and Jennifer to be placed with the
father, with the understanding they resided with their paternal
aunt, and terminated jurisdiction over them. It ordered David
and Carlos to be placed with the mother. The court ordered
family maintenance services. It reiterated the order against
corporal punishment and said, “No hitting the children.”
       On February 18, 2020, the Department received a referral
alleging the father physically abused Jennifer. The Department
found the allegations inconclusive.
       On May 12, 2020, the father used physical force against
Carlos at the mother’s house. Carlos, the father, the mother, and




                                 3
Ashley were in the house at the time. There are varying accounts
of this event.
       The family’s in-home outreach counselor learned about the
incident when she stopped by the house and saw Carlos crying.
The mother said Carlos was crying because the father took
Carlos’s cell phone. Carlos told the counselor the father had
punched his face twice and had choked him.
       The person who reported the event said the father punched
Carlos’s face two times, pinned Carlos to a bed, and choked him.
The reporter said Carlos’s right cheek was red, his upper lip was
swollen, his neck had light red marks, and he complained of pain.
       The day of the incident, a department social worker
interviewed Carlos, who was hesitant to talk. Carlos said the
father slapped his face once and pushed his neck and chest. The
social worker did not observe marks on Carlos. The next day, a
different Department social worker observed a dime-sized faded
purple bruise and slight swelling on Carlos’s upper lip. A nurse
practitioner also examined Carlos and said he had bruising and
small lacerations on his lip. Carlos told the nurse the father hit
him twice with the back of the hand and pushed him on the chest
and onto a bed. Carlos told the nurse this was the first time his
dad had hit him.
       The father admitted he “got” Carlos by the shoulders, held
Carlos on the bed, and hit Carlos’s mouth twice with the back of
his hand. The father said he had never done this before.
       The father insisted his actions were discipline, not abuse.
Carlos had not been doing his schoolwork, the father confronted
Carlos about it, and Carlos sent the father disrespectful text
messages. The father came to the mother’s home and told Carlos
to tell the father to his face what Carlos had texted. The father




                                4
threatened to take Carlos’s cell phone. Carlos said he would kill
the father when he grew up.
       The day after the incident, the father said kids who do not
get disciplined “become killers and gang members.” He repeated
this belief about a week after the incident. He also said, “The
Department is not going to tell me how to raise my kids. The
Law is not going to tell me how to raise my kids.” If this
situation recurred, the father said, “I’d do it again.” The father
told Carlos, “Look at the problem that you’ve caused.” The father
wanted Carlos to apologize to him.
       In October 2020, the father discussed the event again and
said, “I am not going to let him talk to me that way. They become
killers and gangster[s] and then they say where is the dad.” The
father did not say whether he thought his own reaction was
appropriate or whether he would react differently in the future.
       The mother offered a similar account as the father after the
event. In September 2020, she gave more details. The father hit
Carlos once, she told the father to stop, the father said, “I don’t
care I am his father and he isn’t going to disrespect me,” and the
father hit Carlos a second time. Carlos began bleeding and the
mother helped Carlos rinse his mouth.
       Ashley said the father screamed at Carlos but she did not
see the father slap, hit, or choke Carlos. The father was not
physical with her or her siblings. In a later interview about this
event, she said Carlos had driven the father to slap him.
       On June 15, 2020, the court authorized the Department to
detain the children from the parents.
       On June 18, 2020, Jennifer said the father “only” hit her
when he was “really mad.” She and the father once physically




                                5
fought. She got a knife and said she would cut her leg so she
could leave the house.
       Jennifer discussed this event again in an interview in
September 2020. The father would not let her leave the house.
He pushed her and she fell. She went to the bathroom to text her
cousin to say she wanted to leave. The father tried to take the
phone and pulled Jennifer into the bathtub by her hair. She hit
the father and the father hit her back. She got a knife and was
going to cut her leg because she wanted to leave. The father
pulled her hair and pushed her into a counter.
       Jennifer recounted another incident a year earlier in which
the father kicked Jennifer in the stomach, dragged her, and hit
her. This caused bruises.
       Regarding the incident where Jennifer wanted to leave, the
father said Jennifer was in a bad mood and had been yelling. He
denied going into the bathroom with her. He said Jennifer had
pushed the paternal grandmother and aunt. He admitted
stopping Jennifer from leaving and pulling her hair because she
opened a drawer to get a knife. He pulled Jennifer’s hair and told
her to calm down.
       When the father learned the Department had a warrant to
remove the children, he tried to pick up Jennifer to run away and
texted her to tell her to run away, but Jennifer stayed in the
home.
       The Department filed a section 342 petition for Carlos and
David and a section 300 petition for Ashley and Jennifer. Both
petitions alleged the father’s physical abuse of Carlos and
Jennifer endangered the children and the mother failed to protect
them.




                                6
       On June 26, 2020, the juvenile court ordered Carlos and
David detained from the father but not the mother. It granted
the father monitored visitation with Carlos and David. The court
did not detain Ashley and Jennifer from either parent and
ordered them to live with the mother.
       In October 2020, the family’s in-home outreach counselor
said the mother had been cooperative with Department services
and had turned things around after the court returned the
children to her in June 2020.
       The court held an adjudication hearing on the section 300
and section 342 petitions on November 17, 2020.
       The father asked the court to dismiss the petitions entirely
for lack of evidence of physical abuse. He said Jennifer
exaggerated the incident. The incidents with Carlos and Jennifer
were one-time incidents where the father was responding to the
children’s extreme behaviors.
       The court interpreted the father’s conduct as a course of
conduct in which he used physical discipline when the children
were disrespectful or failed to follow the father’s orders. The
father’s discipline was inappropriate and the father had said he
would do it again.
       The court sustained amended counts under section 300,
subdivisions (b)(1) and (j) in both petitions based on the father’s
inappropriate discipline.
       As to disposition, the Department and counsel for the
children requested the court continue to place the children with
the mother and detain them from the father. The father asked
the court to return the children to his care.




                                 7
       The court did not think a safety plan would be sufficient to
prevent another incident. The father had not completed services
and he said he would use the same discipline again.
       The court removed the children from the father, ordered
placement with the mother, and granted the father unmonitored
visits with Ashley and Jennifer. The written order incorrectly
says the court ordered monitored visits with Ashley and Jennifer.
The court granted monitored visits with Carlos and David and
gave the Department discretion to liberalize these visits.
       The father appealed the November 2020 jurisdiction and
disposition findings and orders.
                                  II
       We begin by addressing two justiciability issues.
       The first issue involves Ashley, who turned 18 during this
appeal. On March 15, 2021, after the father filed his opening
brief, the juvenile court terminated jurisdiction over Ashley. On
the Department’s motion, we granted judicial notice of this order.
The Department contends orders the father challenges are moot
as to Ashley. The father acknowledged the court’s termination of
jurisdiction over Ashley but did not respond to the Department’s
mootness argument in his reply brief.
       The second issue involves the remaining three children.
On May 20, 2021, the juvenile court granted sole legal and
physical custody to the mother, gave the father unmonitored
visitation, and terminated jurisdiction over the three children.
The Department sent us a letter on July 9, 2021, and attached
the May 2021 orders.
       An appeal may become moot when an event makes it
impossible for us to grant effective relief. (In re Esperanza C.
(2008) 165 Cal.App.4th 1042, 1054.) Generally, an order




                                 8
terminating the juvenile court’s jurisdiction renders an appeal
from a previous order in a dependency proceeding moot. (In re
C.C. (2009) 172 Cal.App.4th 1481, 1488.) We decide whether to
dismiss an appeal for mootness on a case-by-case basis. (Ibid.)
We may exercise our discretion to reach the merits of a challenge
to a jurisdictional finding if the finding could have other
consequences beyond jurisdiction. (In re Drake M. (2012) 211
Cal.App.4th 754, 762–763; In re Joshua C. (1994) 24 Cal.App.4th
1544, 1548 [dismissal does not preclude review of a significant
basis for jurisdiction where the court’s exercise of jurisdiction has
resulted in orders that continue to affect the parent adversely].)
       As to Ashley, the case is moot. The father had the
opportunity to disagree with the Department’s assertion the case
was moot for Ashley in his reply brief. He did not. He forfeited
this issue.
       One of the father’s other contentions is moot as well. He
challenges the written order giving him monitored visits with
Ashley and Jennifer because the court’s oral pronouncement
allowed unmonitored visits. The May 2021 order gives him
unmonitored visits. The November 2020 order does not continue
to affect him adversely and the issue is moot.
       We will not treat the father’s remaining contentions as
moot. The Supreme Court recently granted review of an
unpublished case in which the Court of Appeal dismissed an
appeal because the juvenile court had terminated jurisdiction.
(In re D.P. (Feb. 10, 2021, B301135) [nonpub. opn.], review
granted May 26, 2021, S267429.) To avoid an opinion conflicting
with the Supreme Court’s decision in this pending case, and
because the juvenile court’s orders giving sole custody to the
mother and limiting the father’s visitation at least arguably




                                  9
continue to affect the father adversely, we address the merits of
the father’s remaining contentions concerning Jennifer, Carlos,
and David.
                                  III
       The court’s orders were proper.
                                   A
       We review jurisdictional orders for substantial evidence.
Under this standard, we examine the record in a light most
favorable to the juvenile court’s determinations. We draw all
reasonable inferences in favor of the findings and orders of the
juvenile court. We do not reweigh the evidence or reassess
credibility. (In re R.T. (2017) 3 Cal.5th 622, 633 (R.T.).)
       Under section 300, subdivision (b)(1), the court may
exercise jurisdiction when a child has suffered or there is a
substantial risk the child will suffer serious physical harm or
illness because of the parent’s failure to supervise or protect the
child. The standard of proof is preponderance of the evidence.
(§ 355, subd. (a).)
       If the juvenile court sustains multiple bases of jurisdiction,
we may affirm as long as substantial evidence supports one basis
for jurisdiction. (In re Ashley B. (2011) 202 Cal.App.4th 968,
979.)
       Sufficient evidence supports the court’s jurisdictional
finding under section 300, subdivision (b)(1). The evidence
demonstrates the father used inappropriate physical discipline
against Carlos and Jennifer. He pinned Carlos to a bed, choked
him, and struck Carlos’s face twice, causing bleeding. Rather
than acknowledge this was inappropriate, the father said he
would do it again. The father pulled Jennifer’s hair, dragged her,
and hit her. He claimed he was trying to deescalate the situation




                                 10
and blamed Jennifer. Jennifer said this was not a one-time
incident: the father had kicked her in the stomach, dragged her,
and hit her at least once before. Rather than take responsibility,
the father blamed Carlos and Jennifer. He said neither the law
nor the Department could tell him how to act. The father’s
conduct was serious, he blamed the children, and he planned to
continue in the future. This put all his children at risk of serious
physical harm.
       The father says the court’s jurisdiction orders were
improper because they were based on a single incident involving
Carlos and a single incident involving Jennifer. He contends
there was no pattern of abuse. This argument fails. There were
two major incidents. Furthermore, Jennifer offered testimony
about at least one other incident. The court correctly interpreted
the father’s actions as part of a larger pattern.
       The father compares this case to In re Isabella F. (2014)
226 Cal.App.4th 128 (Isabella) but that case is inapposite. In
Isabella, the court found insufficient evidence supported
jurisdiction under section 300, subdivision (a) where a mother
had a single altercation with her nine-year-old daughter. (Id. at
pp. 131–132 & 138–139.) Isabella said the mother hit her in the
face, grabbed her by the neck, and locked her in the bathroom.
(Id. at pp. 131–132.) Isabella had fingernail scratches on her face
and a small cut on her cheekbone. (Ibid.)
       The mother started anger management classes,
participated in weekly individual therapy, and voluntarily sought
resources. (Isabella, supra, 226 Cal.App.4th at p. 134.) The
mother did not blame Isabella and took responsibility for the
incident. (Id. at p. 135.) The mother also acknowledged she did




                                11
not handle the situation well and she acknowledged she needed
help managing her emotions. (Ibid.)
      The father’s case does not involve a single incident, a
parent who took responsibility, or a parent who sees the need to
change.
      The father also cites Gonzalez v. Santa Clara County
Department of Social Services (2014) 223 Cal.App.4th 72 and says
his conduct against Jennifer had a proper disciplinary motive.
There must be a reasonable occasion for discipline and the
disciplinary measure must be reasonable in kind and degree. (Id.
at pp. 86–87.) The juvenile court properly found the father’s
actions against Jennifer were unreasonable and excessive.
      The court properly sustained jurisdiction.
                                  B
      The disposition order was appropriate.
      To remove a child from parental custody, the court must
make one of five findings by clear and convincing evidence.
(§ 361, subd. (c).) One ground is substantial danger to the child’s
physical health, safety, protection, or physical or emotional well-
being if the child returns home, and there are no reasonable
means to protect the child without removing the child from the
parent’s physical custody. (§ 361, subd. (c)(1).)
      We again follow the substantial evidence standard of
review (R.T., supra, 3 Cal.5th at p. 633), but we account for the
high probability the clear and convincing standard of proof
demands. (Conservatorship of O.B. (2020) 9 Cal.5th 989, 1005,
1009, 1011.)
      The same facts supporting jurisdiction support the removal
order. The father engaged in inappropriate physical discipline
and he expressed a commitment to using this discipline. The




                                12
court properly found there were no reasonable means to protect
the children absent removal. The father said the Department
could not tell him what to do. When the mother told the father to
stop after he hit Carlos once, the father did not listen and he said
Carlos was not going to disrespect him. These facts show
alternatives such as in-home services or joint custody with
supervision would not have ensured the children’s safety.
      The removal order was proper.
                          DISPOSITION
      We affirm.



                                                 WILEY, J.



We concur:



             GRIMES, Acting P. J.




             STRATTON, J.




                                13